 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10                                                      No. 1:18-cv-01320-GSA
      DAVID TUUPOINA,
11
                          Petitioner,
12                                                      ORDER DIRECTING PLAINTIFF TO
              v.                                        SERVE PROOF OF SERVICE
13
      NANCY A. BERRYHILL, Acting
14    Commissioner of Social Security,
                                                        (Doc. 6-1)
15
                         Respondent.
16

17          Plaintiff David Tuupoina (“Plaintiff”) (“Plaintiff”) seeks judicial review of a final decision
18   of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his
19
     application for disability insurance benefits pursuant to Title II and supplemental security income
20
     pursuant to Title XVI of the Social Security Act. The Scheduling Order in the above-captioned
21
     case provides, in pertinent part:
22

23                  Within thirty (30) days after service of the administrative record,
                    appellant shall serve on respondent a letter brief outlining the reasons
24                  why he/she contends that a remand is warranted. The letter brief
                    shall succinctly set forth the relevant issues and reasons for the
25                  remand. The letter brief itself shall NOT be filed with the court and
                    it shall be marked “confidential.” A separate proof of service
26                  reflecting that the letter brief was served on respondent shall be
                    filed with the court.
27
                    Doc. 6-1 at 2, ¶ 3 (October 01, 2018) (emphasis added).
28
                                                       1
 1           The administrative record in this case was filed on February 19, 2019. AR 11. Although

 2   more than thirty (30) days have passed since Defendant lodged the administrative record in this

 3   court, Plaintiff has failed to file proof of timely service on Defendant.

 4           Accordingly, Plaintiff is hereby ORDERED to file proof of service of the confidential

 5   letter brief within five (5) days of this order. In the event that Plaintiff fails to file proof of

 6   service within five days, the court may dismiss this case for failure to prosecute or impose other

 7   sanctions.

 8
     IT IS SO ORDERED.
 9

10       Dated:     April 9, 2019                              /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
